Citation Nr: 1143691	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  98-01 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, claimed as a personality disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for memory loss, as a residual of a head injury.

3.  Entitlement to service connection for visual problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 1997 and September 1998 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at an October 2004 hearing at the VA Central Office in Washington, D.C.

The Board remanded this case in May 2005 and August 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran was afforded a Central Office hearing in October 2004.  In a letter dated October 7, 2011, the Board informed the Veteran that the Veterans Law Judge who conducted his hearing was no longer employed by the Board.  Under the applicable regulation of 38 C.F.R. § 20.707, the Veterans Law Judge who conducts a hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2011). 

The October 7, 2011 letter further offered the Veteran the opportunity to testify at another hearing.  See 38 C.F.R. §20.717 (2011).  The Veteran was also informed that he had 30 days from the date of the letter to respond to this letter.  If he did not respond within 30 days, the Board would assume that he did not want another hearing and would proceed accordingly.  In a written response received at the Board on October 21, 2011, the Veteran requested a videoconference hearing before a current Veterans Law Judge. 

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  As the Veteran in the present appeal has submitted a timely response request for a second hearing, a remand of his appeal is necessary to afford him his requested hearing. 

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for his requested videoconference hearing before a Veterans Law Judge.  The Veteran should be notified in writing of the date, time and location of the hearing.  

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


